Citation Nr: 1007790	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for additional disability to include resection of the 
ileum and cecum due to treatment by VA in March 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and K.H.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1953 to September 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in February 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2005, the Veteran appeared at a hearing before a 
Decision Review Officer.  In November 2006, the Veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the Veteran's 
file. 

In February 2007, the Board remanded the claim for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDING OF FACT

The Veteran had a colonoscopy by VA in March 2004 and 
subsequent surgery not by VA for bowel obstruction, which 
included a plastic object, resulting in resection of the 
ileum and cecum; the treatment by VA was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA. 




CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C. § 
1151 for additional disability due to treatment by VA in 
March 2004 have not been met.  38 U.S.C.A. §§ 1151, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004 and in February 2007.  The 
notice included the type of evidence needed to substantiate 
the claim, namely, evidence of additional disability caused 
by VA treatment and that the additional disability caused by 
VA treatment was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault on the part of VA; or, the additional disability was an 
event not reasonably foreseeable.

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to 
extent there was pre-adjudication VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in June 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  The RO obtained a VA medical 
opinion in March 2005.  

In addition, in November 2009, in accordance with 38 U.S.C.A. 
§ 7109 and 38 C.F.R. § 20.901, the Board obtained a medical 
expert opinion from the Veterans Health Administration (VHA).  
After the Veteran and his representative were provided copies 
of the VHA opinion, additional argument was submitted.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran suffers from Crohn's disease since at least 1997.

In March 2004, after obtaining informed consent, the Veteran 
had a colonoscopy at the Charleston VA Medical Center (VAMC) 
to monitor his Crohn's disease.  The procedure lasted 20 
minutes, which the Veteran tolerated very well, and there 
were no immediate complications.  The survey was normal from 
the rectum to the ileum.  Although VA had considered the 
possibility prior to surgery, no biopsies, cytology, 
cultures, or endoscopic treatment occurred.  It was noted 
that the Veteran's history was negative for relevant surgery 
or endoscopic therapy.  

Medical records from a private hospital show that in May 2004 
the Veteran presented at an emergency room with complaints of 
abdominal pain, and vomiting for which he was admitted with a 
diagnosis of acute exacerbation of Crohn's disease and 
dehydration.  History included Crohn's disease by colonoscopy 
in December 1997 and a CT scan of the abdomen and pelvis in 
December 2003 confirming inflammation on the terminal ileum.  
By history, the Veteran's last flare-up of Crohn's disease 
occurred in December 2003.  On admission, films were 
consistent with a partial small bowel obstruction.  A CT scan 
revealed a calcified mass in the distal ileum.  

Because the Veteran's condition did not improve, the Veteran 
agreed to surgery.  In June 2004, the Veteran underwent 
resection of the terminal ileum and cecum and a foreign body 
was removed from the distal ileum, which was later described 
as a white plastic foreign object, cylinder in shape, and 
measuring 1.6 cm. in length by 1.3 cm. in diameter.  The 
physicians also noted two red-brown ruptured oblong capsules 
1.5 cm. by .6 cm.  The pathology report showed Crohn's 
disease and polyps in the terminal ileum.  The Veteran's 
physician stated that the small bowel obstruction in part was 
due to the plastic foreign body that was known at the time of 
surgery.  The discharge diagnosis was distal small bowel 
obstruction due to Crohn's disease and a foreign body.

VA records show that in December 2004 the Veteran related by 
history that he had a partial colectomy secondary to an 
obstruction that the Veteran reported was a cap from a 
colonoscopy.

In March 2005, the VA Regional Office obtained an opinion 
from a VA health-care professional.  After a review of the 
record, the VA health-care professional expressed the opinion 
that the plastic foreign body found in the distal ileum and 
cecum was not consistent with the equipment used in the 
colonoscopy by VA in March 2004 and that the colonoscopy was 
not the likely source of the object.  The VA health-care 
professional explained that even if an object was inserted 
during the colonoscopy the object would have been expelled 
due to its small size.  

The VA health-care professional stated that it was less 
likely as not that the foreign object found in the distal 
ileum originated with the prior endoscopic procedure by VA; 
rather, the object more likely had been ingested by the 
Veteran.  It was noted that symptoms of intestinal 
obstruction are not uncommon with Crohn's disease.  

In November 2006, the Veteran's son testified that after the 
surgery in June 2004, the surgeon showed the foreign object 
to the son, who described the object as a cap-like shape with 
a small pin-like hole on one end and the other end was open.  
The Veteran testified that he never swallowed any such object 
and has argued that the object may have been the tip of the 
catheter that was used to insert the endoscope.  

The plastic object is not available.  

Both the Veteran and his son have testified that when they 
contacted the private hospital where the June 2004 surgery 
occurred, they were informed that all such specimens were 
destroyed or otherwise disposed of 30 days after the surgery.  
And the Board has been unable to identify the manufacturer or 
the model number used for the colonoscopy by VA in March 
2004.  There is a note in the file that the instrument may 
have been an Olympus scope. 

In November 2009, in accordance with 38 U.S.C.A. § 7109 and 
38 C.F.R. § 20.901, the Board obtained a medical expert 
opinion from the Veterans Health Administration (VHA).  

The VHA expert, who is a physician in the Division of 
Gastroenterology at a VA Medical Center and a Fellow of the 
American College of Gastroenterology, stated that without 
having the plastic foreign body, it was impossible to 
determine if it could have been seen on a CT scan because 
some plastic materials can be seen on an abdominal CT and 
others can not.  As to whether the foreign body could have 
been seen on the VA colonoscopy if it pre-existed that event, 
the VHA expert stated that if the foreign body was proximal 
to the end of the ileum seen on the coloscopy, then it would 
have been seen.

Asked whether the small bowel obstruction, resulting in the 
resection of the terminal ileum and cecum, was consistent 
with the continuance or natural progress of Crohn's disease, 
the VHA expert replied that ileum narrowing is a well known 
complication of Crohn's disease and the complication 
frequently resulted in small bowel obstruction.  The VHA 
expert explained that usually an obstruction of the size of 
the object found usually passed without problems through the 
small intestine and colon, but that the presence of a Crohn's 
disease related stricture, however, may have had a role for 
impeding the progression of the foreign body.  The VHA expert 
stated that it was impossible to establish how much of the 
Veteran's symptoms and need for surgery were related to the 
foreign body or to the stricture related to Chrohn's disease. 

The VHA expert also explained that standard colonoscopies, 
which included the VA colonoscopy performed in March 2004, 
were performed without any device that fit the 
characteristics of the foreign body found in May 2004.  The 
VHA expert expressed the opinion that the colonoscopy by VA 
was performed in a standard manner and there was no evidence 
of carelessness, negligence, lack of skills, or other 
substandard care. 

Governing Law and Regulations

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply:

When a veteran suffers additional disability as the result of 
surgical treatment by VA, disability compensation shall be 
awarded for a qualifying additional disability of a veteran 
in the same manner as if such additional disability were 
service- connected.  A disability is a qualifying additional 
disability if the disability was caused by VA treatment, and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment; or the additional disability was not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (a).

Under 38 C.F.R. § 3.361, to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, it must be shown that 
the VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.

Under 38 C.F.R. § 3.361 (c), a claim based on additional 
disability due to surgical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that the VA's surgical treatment caused the additional 
disability.  Merely showing that a veteran received treatment 
and that the veteran has an additional disability does not 
establish cause. 

VA treatment cannot cause the continuance or natural progress 
of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate 
cause of disability is the action or event that directly 
caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361.

Under 38 C.F.R. § 3.361, whether the proximate cause of an 
additional disability is an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. 
§ 3.361(d).  



Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis

The Veteran argues that VA negligently left a plastic object 
in the small intestine during a colonoscopy in March 2004, 
resulting in a small bowel obstruction, necessitating 
resection of the ileum and cecum in June 2004.  

The record shows that the Veteran did have a coloscopy by VA 
in March 2004.  Three months later, the Veteran had an 
intestinal obstruction, requiring surgery, resulting in 
resection of the ileum and cecum.  The surgery was done at a 
private hospital.  Before the surgery a CT scan revealed a 
calcified mass in the distal ileum and a plastic object was 
removed at the site during the surgery.  

While there is a description of the plastic object, the 
object itself has been destroyed or disposed of at the 
private hospital where the Veteran had surgery in June 2004. 

By statute and regulation, reasonable doubt, regarding any 
issue material to the claim, is resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102. 

On the question of the source of the plastic object, the 
Veteran argues that as the object is no longer available, it 
can not be ruled out that the object did not come from the 
colonoscopy by VA and therefore the Board should resolve 
reasonable doubt in his favor.  

The Veteran has testified that he never swallowed any such 
object as suggested by a VA health-care professional and he 
argued that the object may have been the tip of the catheter 
that was used to insert the endoscope.  

The VHA expert, a physician and a Fellow of the American 
College of Gastroenterology, stated that without having the 
plastic object, it was impossible to determine if it could 
have been seen on a CT scan in December 2003 before the 
colonoscopy by VA in March 2004 because some plastic 
materials could be seen on an abdominal CT and others could 
not.  

As to whether the object could have been seen on the VA 
colonoscopy if it already was present, the VHA expert stated 
that if the foreign body was proximal to the end of the 
ileum, then it would have been seen on the colonoscopy.  The 
record shows that the colonoscopy was normal from the rectum 
to the ileum.

In this case, as the plastic object has been disposed of and 
there is no other information reasonably available to 
identify the source of the object and as the evidence itself 
is inconclusive, the Board determines that the source of the 
plastic object can not be determined without speculation and 
the claim can not be established based on speculation about a 
material issue of fact.   38 C.F.R. § 3.102. 

Although reasonable doubt is to be resolved in favor of the 
claimant, such doubt exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The Veteran's 
statements and testimony that the plastic object may have 
been the tip of the catheter that was used to insert the 
endoscope does not constitute positive evidence as the 
Veteran has not established a factual foundation that the 
instrumentation used in the colonoscopy by VA contained such 
object or that the Veteran is qualified through education, 
training, and expertise to offer an opinion on the components 
of a catheter or other instrumentation.  The Veteran is 
competent as a witness to extent his statements and testimony 
relate to matters within the realm of his personal knowledge.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony 
is competent to matters, which are within the realm of 
personal knowledge). 

Moreover, the VHA expert explained that standard 
colonoscopies, which included the VA colonoscopy performed in 
March 2004, were performed without any device that fit the 
characteristics of the plastic body found in May 2004.  

As there is not an approximate balance of positive and 
negative evidence on the source of the plastic object, the 
standard of proof of reasonable doubt does not apply to the 
material issue of fact, that is, the source of the plastic 
object. 


As for the colonoscopy, itself, by VA, the VHA expert 
expressed the opinion that the colonoscopy was performed in a 
standard manner and there was no evidence of carelessness, 
negligence, lack of skills, or other substandard care.   
There is no competent evidence to the contrary.

As it would be speculative to relate the plastic object to 
the colonoscopy by VA and as there is no evidence of 
carelessness, negligence, lack of skills, or other 
substandard care on part of VA in providing the colonoscopy, 
the Board does not reach the questions of additional 
disability or unforeseeability, as the VHA expert stated that 
it was impossible to establish how much of the Veteran's 
symptoms and need for surgery were related to the plastic 
object or to the stricture related to Chrohn's disease. 

Where as here there is a question of causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  As a 
lay person, neither the Veteran, nor his son is qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  For this reason, the Board 
rejects the lay statements and testimony as competent 
evidence the claim that the Veteran suffered additional 
disability because of VA treatment.

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Disability compensation for additional disability under 
38 U.S.C.A. § 1151 to include resection of the ileum and 
cecum due to treatment by VA is denied.


___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


